315




            OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                                   AUSTIN




Bonorazle J. M. Wlllla1118
county Auditor
Tarrant County
Fort Yorth, Texas

Dear sir;




              Your request for 0                       reasived    and
carefully     aonal&re& by this                         qUOt8 fl’Oa YOUr
request     am follawr:




           'b$b.&d.i~~         department8 in County or Dia-
      triot tS$loes          11 reoeive not lerr t&ala @,5CO.-
      00 per
            "&me the la8t part of first   plr8&raph  Ist
      the maximus amount of salaries   of department
      ha&let”
              Subdivlrrion   (h)   of Section   19 of Article     3912e,
Vernon’s annotated Texa8 Civil Statutes,   applicable  to OOUD
ties hcuiw  a population lu BXGBIIII of 1~0,000 inhabitant8
Honorable   J. IL WillMtas,    page 2


eccordlng to the last preceding Federal Census, and applicable
ta Tarrant County, Texas, reads 13 p8rt aa follcva:
             “(h)    Whenever any diatriot       or county offi-
     oer, or prec&zt        officer    when such offioer      ia
     compensated on a salary baala, vlth the oxoeption
     of district      attomeya and crMna1          dlatrlct    at-
     torneya, ahall require the lsrvloea of deputlea,
     aaslrtanta,      and employee8 in the performance of
     hla dutiaa he ahall apply to the Coaaalsalsnera~
     Court for authority to appoint auah deputlea,
     aaalatanta,      and smployeea, atatlng by SYO~Aappl.i-
     OatltX the number needed, the pO8ltlOA t0 be
     filled,      the duties to be performed, and the amount
                       Such application      ahall be aocompanied
     i; ?a%iient          ahowing the probable receipts          from
     Saea, o~mm.taaiona, MCI compenaatlon to be col-
     lected by said office          during the flacal     year and
     the probable dlaburrementa vhloh ah811 lnolude
     all salaries      and expense8 of lald office;          and said
     oourt &all make its order authorlrlng              the appoint-
     awt of auoh deputlea,           aaafatanta,   and clerks
     and fix the COUQI8AtitfOAto be paid them within
      the llmitatlona      herein preacrlbed and determine
     the number to be appointed as in the dlacretlon
      of said aourt may be proper3 proolded that In
     AO case shall       the Commiaaionaral      Court or any
     aWUber.thereOf attempt t0 bflM~Oe              the appOlAt-
     arent of 8ny person aa deputy, aaalat(Ult, or clerk
      In any office.       Upon the entry of auoh order the
      officer8     applying for auoh d8pUtie8,        aaalatanta,
      and employees rrhnll be auchorirod to appoint thsmi
      provided that said compensation ah811 not exceed
      the maximumamount heswlnafter           ret out.      The maxi-
      mumcompensation vhlch may be allowed to the depu-
      ties, aasiatanta,       or clerk8 above named for their
      asrvioes shall be aa Solloua:
           Virst   Baelet8At or Chief Deputy not to exceed
     Three Thousand Six Hundred ($3,6CO.O0) Dollara per
     annumj one a8siataAt or deputy AOt t0 exceed %'hree
     Thousand ($3,000.00)    Dollara per annum; other as-
     alatents,   deputies,  and eatployeea AOL to sxased